Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrin King appeals the district court’s order granting summary judgment for the Appellee on King’s claim of disability discrimination. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. Rule 34(b). King’s brief fails to challenge the district court’s dispositive conclusions that he failed to demonstrate a prima facie case of discrimination and that the Appellee had legitimate, non-discriminatory reasons for not hiring King. Accordingly, we affirm the district court’s order and deny King’s mo*859tions to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.